PoeeenbaRger, Judge,

(concurring):

Judge Ritz and I would go further and award a rule against the respondent, to show cause why he should not be punished for contempt. On its face, his return discloses contumacious conduct. The court finds and holds that he has disobeyed its writ and put it out of his power to obey it. Unless he can excuse this conduct, on some ground not apparent to us, he ought to be punished. A court ought not to allow its process to be evaded and trifled with. It is its duty to require those against whom it has occasion to award writs, to respect its authority to the extent of obedience, at least. Of course, the award of costs against him punishes, but it does not carry any implication of guilt of contempt. Unless purged ill some way, the contempt ought to be adjudged and entered of record and punishment inflicted for the offense, under its proper designation, to the end that he and others may know they cannot indulge in such conduct, with impunity.

Writ refused.